In The
                                      Court of Appeals
                             Seventh District of Texas at Amarillo
                                       ________________________

                                            No. 07-19-00046-CV
                                        ________________________


                                         IN THE MATTER OF X.M.



                                 On Appeal from the 99th District Court
                                         Lubbock County, Texas
                Trial Court No. 2013-764,893; Honorable William R. Eichman II, Presiding


                                                 August 6, 2019

                                    ABATEMENT AND REMAND
                          Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


          Appellant, X.M.,1 appeals from the trial court’s judgment finding that he engaged in

delinquent conduct and the court’s order committing him to the Texas Juvenile Justice

Department for a period of twenty-five years. We abate the appeal and remand the cause

to the trial court for further proceedings.




          1   To protect the privacy of the minor involved, we refer to him by his initials. See TEX. R. APP. P.
9.8(c).
       We previously remanded this cause to the trial court on June 25, 2019, after

Appellant’s appointed counsel, Mr. Charles Blevins, failed to timely file an appellate brief.

Upon remand, the trial court was to determine (1) whether Appellant still desired to

prosecute the appeal; (2) whether Appellant’s counsel had abandoned the appeal; and

(3) whether Appellant is indigent and entitled to the appointment of new counsel. After a

hearing on the matter on July 24, 2019, the trial court entered findings that Appellant still

desired to prosecute the appeal, that he remained indigent, and that his counsel had not

abandoned the appeal. The trial court permitted Mr. Blevins to continue to represent

Appellant on appeal and directed him to file Appellant’s brief by July 31, 2019.


       The appeal was subsequently reinstated on this court’s docket. By letter of July

26, 2019, the clerk of this court notified Mr. Blevins that Appellant’s brief was due on July

31. However, to date, counsel has not filed a brief or had any further communication with

this court.


       Because Appellant’s appointed counsel has still not filed an appellate brief, we

deem it appropriate to abate the appeal and remand the cause to the trial court for further

proceedings. See TEX. R. APP. P. 38.8(a)(2); In re M.A.D., 167 S.W.3d 938, 939 (Tex.

App.—Waco 2005, order) (per curiam). Upon remand, the trial court is directed to

discharge Mr. Blevins as Appellant’s counsel and appoint new appellate counsel. The

name, address, email address, telephone number, and State Bar of Texas identification

number of newly-appointed counsel shall be included in a supplemental clerk’s record to

be filed with the clerk of this court by August 30, 2019.


       It is so ordered.


                                                  Per Curiam
                                             2